Cite as 2017 Ark. App. 501


                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No.CV-17-41

DEBBIE JEAN BROWN AND LOUISE     OPINION DELIVERED: OCTOBER 4, 2017
PILZ
                     APPELLANTS APPEAL FROM THE PULASKI
                                 COUNTY CIRCUIT COURT,
                                 SIXTH DISTRICT
                                 [NO. 60CV-13-4093]
V.
                                 HONORABLE TIMOTHY DAVIS
                                 FOX, JUDGE
UNITED PARCEL SERVICE, INC.
                        APPELLEE AFFIRMED


                              ROBERT J. GLADWIN, Judge

        Debbie Jean Brown and Louise Pilz filed suit against their employer United Parcel

 Service, Inc. (UPS), for violations under the Arkansas Civil Rights Act (ACRA). 1 Ark.

 Code Ann. §§ 16-123-101 to -108 (Repl. 2016). Following a jury trial in the Pulaski

 County Circuit Court, a verdict was rendered in favor of UPS. Appellants argue on appeal

 that the trial court erred in denying their motion for directed verdict and in rejecting their

 proposed jury instruction on UPS’s “honest belief” defense. We affirm.

        Brown filed her complaint against UPS on October 16, 2013, alleging that she had

 been subjected to gender discrimination and retaliation at her workplace. She claimed that

 UPS had violated the ACRA by retaliating against her, harassing and intimidating her, and

 refusing to promote her. On October 11, 2014, Brown’s complaint was amended and


        1
          Along with UPS, Stan Roux, Kim Loftin, and Todd Hyden were named as
 defendants, but claims against them were nonsuited at trial, and no further claims have been
 filed against them.
                                  Cite as 2017 Ark. App. 501

supplemented to add Pilz’s allegation that she had been denied the same benefits as males

who work for UPS and had been denied equal pay in violation of the Arkansas Equal Pay

Act. Both appellants sought general and punitive damages. UPS responded, denying

appellants’ allegations.

       At trial, Naaman Kelley, Jimmy McClure, Cedric Williams, Quentin Goodwin, and

Dante Tippin testified on behalf of appellants.       Naaman Kelley, a twenty-seven-year

employee with UPS working in Little Rock as division manager, testified that Brown is a

female part-time supervisor for UPS in Little Rock. He said that UPS had not been very

consistent with respect to its promotional process during his tenure. He said that Brown is

an outstanding person, tells the truth, and is qualified for “any job in that hub.” He

explained that MAPP (Management Assessment and Promotion Process) is similar to an

aptitude test. He said that if UPS follows its policy, the MAPP test must be passed in order

for anyone to be considered for a full-time slot. He said that he had been told by Charlotte

Westmoreland, who had previously worked in the human-resources department, that

Brown had passed the MAPP test. He said that if Brown had failed it, there should be a

record. He testified that of all the supervisors that had been working “out there,” very few

approached or exceeded Brown’s qualifications. He said that over the last four or five years,

Brown had not passed the MAPP test, and he had told her several times to take it again.

He said that he did not believe that Brown was being discriminated against, retaliated against,

or treated unfairly.       He thought that the promotional practice was being unfairly

administered. He stated that to be qualified for a promotion one must pass the MAPP test

and that Brown had not, to his knowledge, passed it under his tenure. Even though he was


                                              2
                                 Cite as 2017 Ark. App. 501

told she had passed it prior to his tenure, he did not go and look at the actual document.

He said that Brown had not met the requirements for promotion during his tenure.

       Jimmy McClure testified that he is the area human-resources manager in Arkansas

for UPS and before that had worked at the Little Rock hub. He said that Brown is a good

employee who knows her job. He thought Brown could cover for a full-time supervisor

and that it was not uncommon for a part-time supervisor to do so. A part-time supervisor

is guaranteed 27.5 hours a week. He said that he knew of some of Brown’s complaints but

could not remember specific conversations with others in management. He also knew that

Brown had engaged in protected activity by instigating a lawsuit and that meant she should

not be retaliated against. He thought that Brown could “possibly” be a full-time supervisor

in the absence of the MAPP requirement. He said that he did not know if Brown had the

skill set to perform the job function of full-time supervisor.

       McClure said that Pilz works in the Texarkana facility as a part-time supervisor. He

said Pilz had passed MAPP, and he was aware of her claim that she should have been

promoted. He said that Pilz was a good, loyal employee at UPS. He acknowledged that

James Thompson had been promoted in Texarkana and that Thompson had a lot of

experience driving a package truck. He said that Pilz did not have driving experience and

that there is a preference for driving experience in the position of on-car supervisors.

       Cedric Williams testified that he is the twilight hub manager at UPS in Little Rock

and that Brown works for him in the hub. He said that he was testifying under subpoena

and that he supports Brown’s position in this case. When he took his current position,

Brown talked to him a lot about how to run the hub. He said that Brown could be a full-


                                               3
                               Cite as 2017 Ark. App. 501

time supervisor “without a doubt.” He said Brown always arrived around two hours before

her shift started and worked off the clock. He said that he was “talked to” about having a

conversation with Brown to tell her to stop working off the clock, but he never told her to

quit coming in early. He said that Brown worked full-time supervisor’s hours.

       Quentin Goodwin testified that he has worked at UPS for nineteen years and that

he had supervised Brown in 2007-2008. He said that he could not name a more qualified

person in hub operations than Brown. He said that Todd Hyden knew that Brown had

been coming in early back in 2007-2008 and that Brown deserved to be a full-time

supervisor based on her skills and ability. He said that Brown was more qualified than

Antonio Rich, who is a hub supervisor. He said that he had worked in Texarkana in 2014

and that Pilz was a go-getter. He said that Kim Loftin in Texarkana had needed assistance,

and Goodwin had helped him “with some rides.” He said that there is a preference for full-

time supervisors to have driving experience, but a preference is not the same as a

requirement. Texarkana is one of the most complicated centers in the district. Goodwin

said that because there are all kinds of operational concerns in the Texarkana hub, “we’d

like to have full-time supervisors with driving experience.” He said that he had told Brown

to stop working off the clock in 2008. He said that he had been told that Brown had passed

MAPP, but he did not have access to her scores.

       Dante Tippin testified that he is a business manager with UPS and had been in

Texarkana from September 2004 until April 2008 as an on-road supervisor. He said that

Pilz was hired after he began there, and she was a part-time package-center supervisor. It

was his opinion that driving experience would be helpful in a supervisor’s job.


                                             4
                                Cite as 2017 Ark. App. 501

       Louise Pilz testified that she performs full-time supervisor duties, but she has never

made more than $38,000 a year at UPS. She said that Kim Loftin was her center manager

for a year and a half. She said that she began work as a temporary employee in June 2005

and that after two months she took a management test, passed it, and began working in

September 2005 as a part-time supervisor. In November 2005, Pilz was made a permanent

employee.

       Pilz said that she performs the job of full-time supervisor in some areas and regularly

exceeds thirty-three hours a week. She said that she works in the evenings and that there

is not a full-time supervisor working at that time. She testified that she is sixty-five years

old and loves her job. She said that she wants equal pay as a full-time employee and that

she does not have any driving experience. She said that Kim Loftin had not given her an

opportunity to get that training, and she had not asked him, or anyone, what she needed to

do. She thought that after she had passed MAPP she was qualified and eligible to be a full-

time supervisor or a full-time specialist. She claimed that no one ever told her that she

needed driving experience. She said that Loftin had lied to her when he told her there was

no opening for a full-time supervisor. She said that James Thompson, a driver from Fort

Worth, got the position and that Thompson did not have any supervisory experience. She

said that she felt like she had been stepped over for promotion because she is a female and

that her hours were changed in retaliation for her not being able to go in to work early on

two occasions. She applied for two on-car supervisor positions in 2014 and was not hired.

Pilz also complained that she worked by herself at night with no way to lock the doors. She

said that when the locks were replaced, the doors could only be locked from the outside,


                                              5
                               Cite as 2017 Ark. App. 501

which did not help her to feel more secure. She said that other than the friction with Kim

Loftin, she had been treated fairly by everyone at the Texarkana center.

       Raymond Battle testified that he has been with UPS since 1976 and is the division

manager for three-quarters of Arkansas. He is responsible for the Texarkana center, and he

was the division manager in Texarkana in 2013 and 2014. He said that he relied on Kim

Loftin’s recommendation in filling the positions in Texarkana, that he had never considered

Pilz for any promotion, and that Thompson had driving experience and no management

experience. He said that lack of driving experience would not disqualify someone from an

on-car supervisor job but neither would lack of managerial experience. He said that he

relied on Loftin to make recommendations for those jobs. He said that even if Pilz had

been in the selection pool, he would have picked the driver with the nine- to ten-year

driving experience. He said that he did not hire Pilz for the second vacancy because he

needed someone with driving experience. He said that the females in his division in

Texarkana are given equal opportunities for career advancement.

       Yakisha Sherman testified that she is a full-time twilight-retention and training

supervisor for UPS in Little Rock and had previously been in human resources as a part-

time supervisor. She said that she thought Brown was a great employee, could do a full-

time supervisor’s job, and had some “absenteeism.” Sherman said that she had initiated

MAPP for herself in 2008. She said that she was required to take a couple of tests and

undergo a panel interview, and then she was told she was MAPP qualified, which was a

necessary step for promotion. She said that there had been no one who had been promoted




                                             6
                                 Cite as 2017 Ark. App. 501

from part-time to full-time who had not gone through that process. Full-time supervisors

go to presort meetings and part-time supervisors do not.

       James Kent Hardy testified that he has worked at UPS for thirty-five years and is an

on-road supervisor. He knew Brown when she had worked for him as a part-time

supervisor in 2002, 2003, or 2004. He said Brown was “excellent.” He said that one had

to have initiative to climb the ladder at UPS and that a manager’s support was also needed.

He did not have reason to believe that either Pilz or Brown had been treated differently

based on their gender or had been retaliated against.

       Debbie Jean Brown testified that she is sixty years old and has worked at UPS for

nineteen years. She said that she is a part-time supervisor but had fulfilled every role except

float control because “they said I was too valuable on the floor to give up.” She believes

that she has been passed over for promotion, and she named Yakisha Sherman, who was

promoted, as having less experience than she does. She also named five men in management

who knew she had “held full-time positions.” She said that she had been working off the

clock, knew it was an integrity violation, but that if she had not done it, “our sort would

not be able to run.” She said that she is a team player. She said that Antonio Rich had

been promoted in 2010 or 2011 after they had been told not to bother putting in a letter

for promotion. Based on that, she made a complaint on UPS’s 1-800 number and called

Stan Roux. She also described an incident in which Todd Hyden called her “useless as a

used car salesman.” She said that Hyden had done nothing but belittle her, call her illiterate,

and that because of the way she had been treated, she missed a lot of work due to stress.

She said in part:


                                              7
                                 Cite as 2017 Ark. App. 501

       It’s who you know, not what you know gets you a job out there, gets you a
       promotion. There’s nothing fair about it. I think it’s retaliation because I’m not a
       man; I am a white-American-Indian female, outspoken; and I do not play games.

       Brown said that she had passed the MAPP test in 2008, but she had not seen a

document reflecting that. On cross-examination, she said that she knew MAPP was the

first step in the process to becoming promotion eligible, but she said that no one had told

her about MAPP until it had been “out over a year.” She complained that “they did not

communicate out there like they should.” She testified that the UPS manual explains the

MAPP process, which contains four parts. She understood that after completing the four

steps, she would be placed into a pool for consideration for promotion. She said that she

was told that she did not pass the test in 2011, but she did not believe that she had failed it.

She said that she never proceeded to the fourth step, which is the panel interview.

Therefore, she had never gone through the four steps to be placed into the pool for

consideration. She said that she did not know how many times she had initiated the MAPP

process since 2008.

       Stan Roux testified that he is the director of human resources at UPS for the Central

Plains District. He has had discussions with Brown and had looked into whether she was

eligible for promotion. He said that he had good reason to believe that she did not pass the

MAPP test.

       After these witnesses testified, UPS moved for a directed verdict on each of

appellants’ claims, and the motion was denied. However, the trial court granted UPS’s

motion for a directed verdict on the issue of punitive damages.




                                               8
                                Cite as 2017 Ark. App. 501

       Kim Loftin, Todd Hyden, Stan Roux, Charlotte Westmoreland, and Jimmy

McClure testified on behalf of UPS. Loftin testified that he has worked for UPS for twenty-

eight years and is currently at the Fort Smith facility, but he had worked as business manager

in the Texarkana facility from April 2013 until September 2014. He said that Pilz had

worked for him and that she had not performed the job duties of a full-time, on-road

supervisor. He distinguished Pilz’s job from full-time supervisory jobs. He said that there

had been two vacancies for on-road supervisor positions in Texarkana in 2014. The first

job was filled by James Thompson. The job was posted through the MCO (a UPS on-line

job posting) process after it had been determined there was no one in Texarkana who could

fill the job. He said that they had been looking for someone with extensive on-road

experience. He denied trying to hide the vacancy from Pilz and said that he did not

remember talking with her about the opening. He said that Pilz is a great worker and that

he had never had a problem with her. He said that the second job opening was filled by

someone with on-car supervisor experience. He said that he had changed Pilz’s hours

because he was implementing new controls. He said that he did not decide on which locks

needed to be different or who needed access to certain areas; the security department made

those decisions. He did not remember Pilz complaining about the door locks. He did not

have an issue with Pilz, and he thought she was a good worker. He said that he did not

consider gender in making his referrals.

       Todd Hyden testified that he works as a division manager for UPS and had been at

Little Rock for nine and a half years. He discussed the operations of the Little Rock hub

and the job duties of various positions. He said that he was not aware of any other off-the-


                                              9
                                Cite as 2017 Ark. App. 501

clock issues since the one that had been addressed by UPS when a supervisor was asking

workers not to record all their time. He said he did not consider gender in his promotions

and that UPS had a policy against it. He identified a list of MAPP-qualified candidates dated

December 28, 2010, and Brown’s name was not on it. He said that he gets those lists in the

regular course of business and that he had never seen Brown’s name listed. He said that he

had promoted women who had been MAPP qualified. He said that he did not remember

calling Brown “useless as a used car salesman.” He denied making the comment but said

he had apologized to Brown because he would have been apologetic if she felt that he had

made that comment. He said that he had no issues with Brown and that she had done a

good job and is a good employee. He said that Brown had not been promoted because she

had never been MAPP qualified.

       Stan Roux testified that UPS has a policy prohibiting discrimination or harassment

in the workplace. He also identified UPS’s response to the lawsuit Brown had filed with

the EEOC in 2010. Roux said that he had responded to the lawsuit by stating that Brown

had never submitted a letter of interest or expressed interest in initiating MAPP. He said

he no longer thought the statement he had made in the response was complete.

       Charlotte Westmoreland testified that she works at UPS in Houston, Texas, and had

worked in Arkansas for UPS for twenty-three years. When she worked in Little Rock, she

was promoted from data-entry clerk to damage and over-good clerk, to preloader, to part-

time supervisor, to package-car driver, and to full-time supervisor for the preload. She had

taken a test to be qualified before she became a full-time manager, then she had to go

through a panel interview. She said that this was “before MAPP.” She testified to several


                                             10
                                 Cite as 2017 Ark. App. 501

promotions following her position as full-time preload supervisor and said she had been the

administrator of the MAPP process, ensuring that all the processes were completed. There

had been a scoring sheet for each applicant who had applied for a management position.

She identified a scoring sheet for Brown dated March 30, 2006, showing that Brown had

completed an initial assessment and had passed, but she did not complete the process. Brown

failed the initial assessment in 2007, and in 2009 she passed the initial assessment but did not

complete the process because she did not take the AP test.

       Jimmy McClure testified that MAPP has been replaced by MRE (Management

Ready Evaluation), and there is currently a different process for part-time supervisors, but

he could not recall its name. He did not know if passing a test was a requirement for part-

time supervisor under the current MRE.

       At the conclusion of the evidence, UPS renewed its motion for directed verdict on

appellants’ claims, and it was denied. Appellants moved for summary judgment as a matter

of law on UPS’s affirmative defense of “good faith belief,” and that motion was also denied.

Appellants objected to the “business judgment” jury instruction, which required UPS to

present a good-faith belief to successfully defend against appellants’ claims. The trial court

overruled the objection, and the following jury instruction was given:

       In making a business decision, Defendants are only required to have a good-faith
       belief, created through a reasonable reliance on the specific facts known to them at
       the time the promotional decisions were made. When deciding Plaintiffs’ motion
       claims therefor, the key inquiry is assessing whether the decisions to not promote,
       either was motivated by their gender or protected activity, or whether the decisions
       were made by Defendant’s honest belief that Ms. Brown was not eligible for
       promotion, and Ms. Pilz did not have the driving experience needed to be an on-
       road supervisor in Texarkana. The key question is whether the decisions not to
       promote either Plaintiff was motivated by an honest belief.


                                              11
                                    Cite as 2017 Ark. App. 501

Appellants proffered the above instruction with the additional language, “Defendant bears

the burden of proving its good faith belief.” Several other objections and rulings followed,

but none are the subject of this appeal. After the jury deliberated, it found for UPS on each

claim.

         The ACRA provides citizens of this state legal redress for civil-rights violations of

state constitutional or statutory provisions, hate offenses, and discrimination offenses. See

Flentje v. First Nat’l Bank of Wynne, 340 Ark. 563, 11 S.W.3d 531 (2000). The ACRA also

seeks to prevent retaliatory conduct against those seeking its protection. See id. The Act

unequivocally grants to qualified persons the right to be free from employment

discrimination “because of gender.” Ark. Code Ann. § 16-123-107(a)(1).

         UPS identified the framework in Arkansas for reviewing gender-discrimination cases

as follows:

                 If the plaintiff can demonstrate that an illegitimate criterion was a motivating
         factor in the employment decision, the burden shifting formula set out in Price
         Waterhouse v. Hopkins, 490 U.S. 228, 109 S. Ct. 1775, 104 L. Ed. 2d 268 (1989), is
         applied. . . . If the plaintiff is unable to produce evidence that directly reflects the use
         of an illegitimate criterion in the challenged decision, the employee may proceed
         under the now-familiar three-step analytical framework described in McDonnell
         Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973). Under
         this test, the burden of persuasion never leaves the plaintiff, but there is a shift in the
         burden to come forward with evidence: (1) the plaintiff must present a prima facie
         case consisting of four distinct elements; (2) the defendant must rebut the prima facie
         case by showing nondiscriminatory reasons for termination; and (3) the plaintiff must
         show the reasons are pretextual.

Flentje, 340 Ark. at 571, 11 S.W.3d at 537 (quoting Stacks v. Sw. Bell Yellow Pages, Inc., 996
F.2d 200 (8th Cir.1993)). 2


         2
       Flentje involved an appeal of summary judgment granted in favor of an employer in
a gender-discrimination suit under the ACRA. Because Flentje contained issues of first

                                                 12
                                 Cite as 2017 Ark. App. 501


       On appeal to this court, appellants argue that the trial court erred in “denying [their]

motion for a directed verdict on [UPS’s] affirmative defense of good faith belief and

instructing the jury on that defense.” Appellants’ second point on appeal is that, “even if

an ‘honest belief’ instruction were appropriate, the trial court erred in rejecting [appellants’]

proposed instruction, which made it clear that the burden of proof was on [UPS].” These

arguments hinge on appellants’ insistence that UPS bore the burden of proof at trial.

       In support of their burden-of-proof argument, appellants urge this court to determine

whether the jury’s verdict for UPS is supported by substantial evidence. ConAgra Foods, Inc.

v. Draper, 372 Ark. 361, 276 S.W.3d 244 (2008). The ConAgra court stated,

               Our standard of review of the denial of a motion for directed verdict is
       whether the jury’s verdict is supported by substantial evidence. Crawford County v.
       Jones, 365 Ark. 585, 232 S.W.3d 433 (2006); Stewart Title Guar. Co. v. American
       Abstract & Title Co., 363 Ark. 530, 215 S.W.3d 596 (2005); Ethyl Corp. v. Johnson,
       345 Ark. 476, 49 S.W.3d 644 (2001). Similarly, in reviewing the denial of a motion
       for JNOV, we will reverse only if there is no substantial evidence to support the
       jury’s verdict, and the moving party is entitled to judgment as a matter of law. Id.
       Substantial evidence is that which goes beyond suspicion or conjecture and is
       sufficient to compel a conclusion one way or the other. Id. It is not our place to try
       issues of fact; rather, we simply review the record for substantial evidence to support
       the jury’s verdict. Id. In determining whether there is substantial evidence, we view
       the evidence and all reasonable inferences arising therefrom in the light most
       favorable to the party on whose behalf judgment was entered. Id. A motion for
       directed verdict should be denied when there is a conflict in the evidence, or when
       the evidence is such that fair-minded people might reach different conclusions. See
       McMickle v. Griffin, 369 Ark. 318, 254 S.W.3d 729 (2007) (citing Wal-Mart Stores,
       Inc. v. Kelton, 305 Ark. 173, 806 S.W.2d 373 (1991)).

Id. at 364, 276 S.W.3d at 247–48.




impression under the ACRA—pregnancy-gender discrimination—the Arkansas Supreme
Court reviewed federal decisions for persuasive authority on which to base its analysis.

                                               13
                                  Cite as 2017 Ark. App. 501

       UPS contends that the substantial-evidence standard is not strictly applied in cases

like this one in which the appealing parties are also the parties with whom the ultimate

burden of proof rests. UPS contends that as long as there is any evidence to support the

jury’s verdict in UPS’s favor, regardless of whether the evidence is substantial, the verdict

must stand.

               Where the sufficiency of the evidence to support a verdict is the issue on
       appeal, the standard of review is whether the verdict is supported by substantial
       evidence. Obviously in appeals from a verdict for the defendant the rule cannot
       always be read literally, as the defendant may have introduced little or no proof, yet
       the jury found against the plaintiff. It makes little sense in such cases for the appellant
       to argue the strict application of the rule, insisting that a reversal is required because
       the defendant’s proof failed to meet the substantial evidence test. The evident fact is
       the plaintiff failed to convince the jury, or fact finder, of an essential element of proof.
       That seems to have been the case with this jury, it simply did not think the defendant
       was negligent, or that the plaintiff’s injuries were proximately caused by the
       negligence, if any. Thus, the lack of substance is not with the defendant’s proof, but
       with the plaintiff’s. See Morton v. American Medical International, Inc., 286 Ark. 88, 689
S.W.2d 535 (1985).

Schaeffer v. McGhee, 286 Ark. 113, 115, 689 S.W.2d 537, 539 (1985).

       During oral argument before this court, UPS clarified its contention, claiming that it

had the burden of producing a good-faith reason for declining to promote appellants;

however, the burden of proof remained with appellants to establish their discrimination

claims. We agree that the burden remained with appellants to provide sufficient proof of

their claims. See Flentje, supra. However, even strictly applying the substantial-evidence

standard of review and viewing the evidence and all reasonable inferences arising therefrom

in the light most favorable to UPS, we hold that substantial evidence supports the jury’s

verdict.




                                               14
                                Cite as 2017 Ark. App. 501

       The ACRA guarantees freedom from gender discrimination, including the right to

obtain and hold employment without discrimination. Ark. Code Ann. § 16-23-107(a)(1)

& (c); Ark. Code Ann. § 11-4-601. Appellants contend that they need not prove intentional

employment discrimination, merely that they were injured by employment discrimination

by an employer. However, appellants did not object to the jury instructions on the elements

of their discrimination claims. Their failure to object operates as a waiver of their argument

that the trial court erred in interpreting the ACRA to require that the element of intent be

proved. Delta Sch. of Commerce, Inc. v. Wood, 298 Ark. 195, 766 S.W.2d 424 (1989).

       Arkansas Code Annotated section 16-123-103(c) provides that a defendant in a

discrimination case may avoid liability by showing that his or her actions were based on

legitimate, nondiscriminatory factors and not on unjustified reasons. Appellants argue that

the federal “honest belief” defense is broader than the limited defense provided under the

Arkansas statute.   They acknowledge and cite Pulczinski v. Trinity Structural Towers, Inc.,

691 F.3d 996 (8th Cir. 2012), which rejected a modified “honest belief” rule, holding that

a plaintiff must prove the employer acted with intent in an employment-discrimination case.

The court stated that “[e]ven if the business decision was ill-considered or unreasonable,

provided that the decisionmaker honestly believed the nondiscriminatory reason he gave for

the action, pretext does not exist.” Pulczinski, 691 F.3d at 1003. Nevertheless, appellants

urge this court to follow the Sixth Circuit’s requirement that a determination be made

whether the employer made a reasonably informed and considered decision. See Smith v.

Chrysler Corp., 155 F.3d 799 (6th Cir. 1998).




                                             15
                                 Cite as 2017 Ark. App. 501

       Appellants contend that the question before this court is whether any version of the

“honest belief” defense is available under Arkansas law and, if so, whether there was any

substantial evidence to support an “honest belief” instruction. Appellants claim that the

defense is not available and that an Arkansas employer can avoid liability only by

demonstrating that its actions were based on legitimate, nondiscriminatory factors. They

claim that the defense does not extend to a mistaken belief that the employer’s actions were

based on a legitimate, nondiscriminatory factor. They conclude that reading an “honest

belief” instruction into an employment-discrimination case in Arkansas is contrary to the

statute. Relying on the Sixth Circuit’s requirement that an employer must be able to

establish its reasonable reliance on the particularized facts that were before it at the time the

decision was made, Smith, supra, appellants argue that there was no substantial evidence to

support the “affirmative defense” of having a legitimate, nondiscriminatory reason. They

argue that there was no evidence of a reasonably informed and considered decision and no

suggestion of any particularized facts before the employer made the decision.

       Appellants point to the conflicting evidence regarding whether Brown was qualified

for a promotion based on the MAPP procedure. There was testimony that she had been

told she had passed the MAPP test, and there was testimony that she had not. Appellants

argue that the jury should have been asked whether Brown had actually passed the MAPP

test. They contend that, under the honest-belief instruction given by the trial court, the

question became whether UPS could have reasonably believed that Brown did not pass the

MAPP test. They contend, therefore, that the error was prejudicial. In regard to Pilz,

appellants claim that there was no dispute that she had passed the MAPP test; but she was


                                               16
                                 Cite as 2017 Ark. App. 501

never considered for a promotion. Appellants argue that UPS failed to articulate what

honest belief they relied on when they failed to promote Pilz.

         Appellants’ argument that the ACRA does not recognize an “honest belief” rule is

incorrect.    We can look to federal and state courts’ analyses of the ACRA’s federal

counterpart as persuasive authority. See Ark. Code Ann. § 16-123-105(c) (providing that

when construing the ACRA, a court may look for guidance to state and federal decisions

interpreting Title VII for persuasive authority). An honest belief has been held to be a

legitimate, nondiscriminatory reason under the ACRA in federal courts. Gibson v. Am.

Greetings Corp., 670 F.3d 844 (8th Cir. 2012); Barber v. C1 Truck Driver Training, LLC, 656
F.3d 782 (8th Cir. 2011); McCullough v. Univ. of Ark. for Med. Scis., 559 F.3d 855 (8th Cir.

2009).

         Further, there was sufficient evidence for the jury to be charged with an “honest

belief” instruction. The decision makers involved in the promotion decision testified that

they honestly believed appellants were either ineligible for promotion or less qualified than

other candidates. It was within the jury’s purview to consider the credibility of witnesses

and the weight and value of their testimony. Potlatch Corp. v. Missouri Pa. R.R. Co., 321
Ark. 314, 902 S.W.2d 217 (1995). Appellants failed to offer sufficient evidence to infer that

discriminatory animus was the real reason for the decision not to promote. Arnold v. Nursing

& Rehab. Ctr. at Good Shepherd, LLC, 471 F.3d 843 (8th Cir. 2006), abrogated on other

grounds by Torgerson v. City of Rochester, 643 F.3d 1031 (8th Cir. 2011).

         In their second point on appeal, appellants argue that even if an “honest belief”

instruction had been appropriate, the trial court erred in rejecting their proposed instruction,


                                              17
                                   Cite as 2017 Ark. App. 501

which made it clear that the burden of proof was on UPS. Appellants argue that “honest

belief” is an affirmative defense. The statute provides that a defendant avoids liability by

showing that his actions were based on legitimate, nondiscriminatory factors and not on

unjustified reasons. Ark. Code Ann. § 16-123-103(c). Thus, appellants urge this court to

hold that the jury should have been instructed that UPS had the burden of proof on this

issue.

         We note the following standard of review:

                 A party is entitled to a jury instruction when it is a correct statement of the
         law and when there is some basis in the evidence to support giving the instruction.
         Barnes v. Everett, 351 Ark. 479, 95 S.W.3d 740 (2003). We will not reverse a circuit
         court’s failure to give an instruction unless the court abused its discretion. See Belz–
         Burrows, L.P. v. Cameron Constr. Co., 78 Ark. App. 84, 78 S.W.3d 126 (2002). When
         a model instruction is applicable in a case, it shall be used unless it does not accurately
         state the law. See, e.g., Taylor v. Riddell, 320 Ark. 394, 896 S.W.2d 891 (1995). Jury
         instructions are not to be viewed in isolation but are to be considered as a whole to
         determine whether the circuit court correctly instructed the jury. McGraw v. Weeks,
         326 Ark. 285, 930 S.W.2d 365 (1996); Long v. Lampton, 324 Ark. 511, 922 S.W.2d
692 (1996).

Armstrong Remodeling & Constr., LLC v. Cardenas, 2012 Ark. App. 387, at 10, 417 S.W.3d
748, 755.

         We hold that the “honest belief” rule is not an affirmative defense under Ark. R.

Civ. P. 8(c); it is simply a rule. See Pulczinski, supra. It was appellants’ burden to prove an

adverse employment action motivated by intentional discrimination.                 The proposed

language improperly shifts the ultimate burden of proof to UPS. See Torgerson, supra; Flentje,

supra. As set forth above in our discussion regarding the standard of review, because we

decline to shift the burden of proof, we reject appellants’ argument that the jury should have

been instructed to do so.


                                                 18
                                   Cite as 2017 Ark. App. 501

       Affirmed.

       HARRISON and KLAPPENBACH, JJ., agree.

       Sutter & Gillham, P.L.L.C., by: Luther Oneal Sutter; and Baker & Schulze, by: J.G.

“Gerry” Schulze, for appellants.

       Waller Lansden Dortch & Davis, LLP, by: John E.B. Gerth and Aron Z. Karabel; and

Quattlebaum, Grooms & Tull PLLC, by: E.B. Chiles IV, for appellee.




                                              19